PER CURIAM.
We reverse the order granting defendant’s various motions for mistrial made after rendition of the jury verdict, because the defendant withdrew those motions after the verdict came in. A trial court may properly reserve ruling on a motion for mistrial when, as here, the alleged prejudicial comments occur during closing argument, “in the hope that the jurors can rise above the alleged prejudice and cure the error” Ed Ricke and Sons, Inc. v. Green, 468 So.2d 908 (Fla.1985). The defendant was satisfied with the verdict, and signified such satisfaction by a written withdrawal of all motions for mistrial. Having satisfied itself that the jury had cured the alleged error, the defendant had a right to withdraw its motions for mistrial and rely on the verdict.
The order granting the motion for mistrial is reversed and the cause is remanded with directions to enter judgment on the verdict.
REVERSED and REMANDED.
UPCHURCH, C.J., and ORFINGER and COBB, JJ., concur.